DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 1/4/2019, in which claims 1-24 were cancelled, and claims 25-39 were added.  Receipt is also acknowledged of an amendment, filed 2/5/2019, in which claim 26 was amended.  Receipt is also acknowledged of an amendment, filed 10/14/2020, in which claims 25-28 and 33 were cancelled, claim 29 was amended, and claims 40-42 were added.  Claims 29-32 and 34-42 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 10/14/2020 is acknowledged.
Upon further consideration the restriction between Groups I and III have been withdrawn.  The restriction between Group I/III and Group II is maintained.
In view of the withdrawal of the restriction requirement as to the rejoined inventions of Groups I and III, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 29-32 and 34-42 are under consideration.

Priority


Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 1/22/2019, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “said active.” This phrase is recited twice in line 7.  Correction is required.  See MPEP § 608.01(b).

The use of the term RNACTIVE (page 78, line 25), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
s 29-32 and 34-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 12, 13, 19, 20, 22, 29, 30, 33, 36, 44, 45 and 49 of U.S. Patent No. 9,352,028 B2 (hereinafter the ‘028 patent) in view of Dow et al (US Patent No. 6,693,086 B1).
The instant claims are not consonant in scope with the original claims subject to restriction in the parent application, which issued as U.S. Patent No. 9,352,028 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 12 of the ‘028 patent is drawn to a “method of treating lung cancer in a subject comprising administering an effective amount of said at least five different immunostimulatory compositions of a kit according to claim 1 to the subject.”  Claim 1 of the ‘028 patent is drawn to a “kit comprising at least five different immunostimulatory compositions, wherein the at least five different immunostimulatory compositions are: (a) an immunostimulatory composition comprising an isolated NY-ESO-1 antigen coding RNA complexed with protamine; (b) an immunostimulatory composition comprising an isolated MAGE-C1 antigen coding RNA complexed with protamine; (c) an immunostimulatory composition comprising an isolated MAGE-C2 antigen coding RNA complexed with protamine; (d) an immunostimulatory composition comprising an isolated 5T4 antigen coding RNA complexed with protamine; and (e) an immunostimulatory composition comprising an isolated Survivin antigen coding RNA complexed with protamine.”  Claim 12 of the ‘028 patent anticipates instant claims 29, 41 and 42.  Claim 13 of the ‘028 patent anticipates instant claim 39.  Claim 19 of the ‘028 patent depends from claim 2, which further requires the kit to comprise “an immunostimulatory composition comprising an isolated MUC-1 antigen coding RNA complexed with protamine.”  Thus, claim 19 of the ‘028 patent anticipates instant claim 32.  Claim 10 of the ‘028 patent 
The claims of the ‘028 patent do not specify that the subject is human, or that the RNA is associated with a cationic lipid.  However, Dow et al teach it is preferable to deliver RNA for immunization in a complex with cationic lipid (e.g., paragraph bridging columns 29-30; column 37, lines 53-60). Dow et al teach it is preferable to use such compositions to elicit an immune response in a human (e.g., column 6, lines 59-62; column 12, lines 1-23; column 34, lines 12-.

Claims 29-32 and 34-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65 of copending Application No. 15/048,216 (hereinafter the ‘216 application) in view of Dow et al (US Patent No. 6,693,086 B1), and Von der Mulbe et al (US Patent Application Publication No. 2005/0032730 A1, cited as reference A3 on the IDS filed 1/22/2019).  
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 65 of the ‘216 application is drawn to a method of treating non-small cell lung cancer comprising administering by intradermal injection (a) an mRNA identical to the sequence of SEQ ID NO: 19; (b) an mRNA identical to SEQ ID NO: 20; (c) an mRNA identical to SEQ ID NO: 21; (d) an mRNA identical to SEQ ID NO: 22; (e) an mRNA identical to SEQ ID NO: 23; and (f) an mRNA identical to SEQ ID NO: 24, wherein half of the mRNA molecules are complexed with protamine, and the other mRNA molecules are uncomplexed.  SEQ ID NO: 19 encodes 5T4.  SEQ ID NO: 20 encodes survivin.  SEQ ID NO: 21 encodes NY-ESO-1.  SEQ ID NO: 22 encodes MAGE-C1.  SEQ ID NO: 23 encodes MAGE-C2.  SEQ ID NO: 24 encodes MUC1.  Each of the claimed sequence has a G/C content that is increased relative to the wild-type RNA encoding the antigen.  The claims require half of the mRNA molecules to be complexed with protamine, which is a cationic compound.  The claims do not require the other 
The claims of the ‘216 application do not require the mRNA to comprise a globin 3’ UTR and do not require the administration of an adjuvant.  However, Von Der Mulbe et al teach that immunostimulatory mRNA comprising a globin 3’UTR has increased stability (e.g., paragraph [0047]).  Von Der Mulbe et al teach that the further administration of an adjuvant increases the immunogenicity of the composition (e.g., paragraph [0056]).  One would have been motivated to include the globin 3’ UTR to increase the stability, and to include the adjuvant to increase the immunogenicity to improve the treatment of non-small cell lung cancer.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32 and 34-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lung cancer in a subject, does not reasonably provide enablement for preventing lung cancer in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method of treating or preventing lung cancer in a subject.  The method comprises the step of “administering to the subject an effective amount of: (a) an immunostimulatory composition comprising an isolated NY-ESO-1 antigen coding RNA; (b) an immunostimulatory composition comprising an isolated MAGE-Cl antigen coding RNA; (c) an immunostimulatory composition comprising an isolated MAGE-C2 antigen coding RNA: (d) an immunostimulatory composition comprising an isolated 5T4 antigen coding RNA; and (e) an immunostimulatory composition comprising an isolated Survivin antigen preventing lung cancer in a subject.
	Breadth of the claims: The claims specifically require the method to be capable of preventing any type of lung cancer in any subject.
	Guidance of the specification and existence of working examples: The specification provides general guidance asserting that the disclosed compositions can be administered for prevention of lung cancer in a patient in need thereof, where the lung cancer is preferably non-small cell lung cancer (NSCLC).
	The working examples of the specification disclose the vaccination of mice with mRNA vaccine containing five components: (1) GC-enriched mRNA encoding for NY-ESO-1; (2) GC-
	The specification does not provide a working example of the claimed method.  The disclosure does not provide objective evidence that carrying out the claimed administering step will result in the prevention of lung cancer in a subject.
	Predictability and state of the art: The state of the art with regard to using immunostimulatory compositions to prevent lung cancer, or more specifically non-small cell lung cancer was underdeveloped at the time the invention was made.  There is no art of record that demonstrates the successful prevention of lung cancer in a subject by administering an immunostimulatory composition, or specifically an immunostimulatory composition comprising RNA encoding a tumor antigen.
	One would have recognized that prevention of lung cancer using the claimed administering step would have been unpredictable.  Scanlan et al (Cancer Letters, Vol. 150, pages 155-164, 2000, cited as reference C31 on the IDS filed 1/22/2019) teach that antigen expression in lung tumors is heterogeneous (e.g., page 155, sentence bridging columns; Tables 1-st full paragraph).  Lollini et al teach that assessment for the ability of a vaccine to inhibit the onset of an endogenous tumor in a model, such as a genetically engineered mouse, takes typically 1 year or longer, and few of such studies have been completed and cannot be directly translated to humans (e.g., paragraph bridging pages 205-206; page 213, 2nd full paragraph).  
	Amount of experimentation necessary: A large quantity of experimentation would be required to determine whether the claimed administering step would be capable of preventing a particular type of lung cancer in particular type of subject.  One would be required to either test the method in humans or first identify a model that is reasonably correlated with the response in humans.  One would be required to test the set of immunostimulatory RNAs with various cationic compounds to see if they are sufficient to prevent a specific type of lung cancer in a specific subject.  If not successful one could select a different cation, add MUC-1 encoding RNA, modify the 3’ UTR of the RNA, or add an adjuvant, for example, to try to obtain success with the specific type of cancer and specific subject.  Success in preventing one type of cancer would not guarantee success with another due to antigen heterogeneity among lung cancer types. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 29-31, 34-39, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von der Mulbe et al (US Patent Application Publication No. 2005/0032730 A1, cited as reference A3 on the IDS filed 1/22/2019; see the entire reference) in view of Scanlan et al (Cancer Letters, Vol. 150, pages 155-164, 2000, cited as reference C31 on the IDS filed 1/22/2019; see the entire reference), Mulryan et al (Molecular Cancer Therapeutics, Vol. 1, pages 1129-1137, 2002, cited as reference C19 on the IDS filed 1/22/2019; see the entire reference), and Xiang et al (Cancer Research, Vol. 65, No. 2, pages 553-561, 2005, cited as reference C37 on the IDS filed 1/22/2019; see the entire reference).
It is noted that in parent application 13/350,664, now US Patent No. 9,352,028 B2, Applicant relied upon a declaration submitted under 37 CFR 1.132.  Affidavits or declarations, such as those submitted under 37 CFR 1.132, filed during the prosecution of the prior application do not automatically become a part of this application.  Where it is desired to rely upon an earlier-filed affidavit or declaration, Applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.
Regarding claims 29, 30, 37, 39, 41 and 42, Von der Mulbe et al teach a method of treating cancer by generating a modified mRNA encoding a tumor antigen(s), in particular a protein that is expressed exclusively on cancer cells; and administering the modified mRNA or a composition thereof to the patient to stimulate the cancer patient’s immune response to attach any cancer cells expressing the encoded antigen (e.g., paragraph [0053]).  Von der Mulbe et al teach the method where the cancer is small-cell lung carcinoma, and the non-limiting list of tumor antigens include NY-ESO-1, MAGE and MUC1 (e.g., paragraph [0054]). Von der Mulbe et al teach that the effective transfer of the modified mRNA is improved if the modified mRNA 
Regarding claim 31, Von der Mulbe et al teach the method where the patient is a human patient (E.g., paragraph [0059]).
Regarding claims 34 and 35, Von der Mulbe et al teach the method where the modified mRNA further comprises a globin 3’ UTR to stabilize the mRNA (e.g., paragraph [0047]).
Regarding claim 36, Von der Mulbe et al teach the method where the modified mRNA has a G/C content of the antigen-coding region that is increased compared to the G/C content of a wild-type RNA encoding the antigen (e.g., paragraphs [0021], [0027] and [0035]).
Regarding claim 38, Von der Mulbe et al teach the method further comprising administering an adjuvant to increase the immunogenicity of the administered composition (e.g., paragraph [0056]).
Von der Mulbe et al do not teach the methods where the mRNAs encode MAGE-C1, MAGE-C2, 5T4 and Survivin antigens.  Von der Mulbe et al do not teach the method where the cancer is non-small cell lung cancer.
Scanlan et al teach that the identification of human tumor antigens provides a repertoire of target molecules for use in polyvalent cancer vaccines, which may be applied in a number of different tumor types and may help circumvent challenges with antigen heterogeneity and antigen loss variants (e.g., page 155, paragraph bridging columns).  Scanlan et al teach that MAGE-C1 (a.k.a. CT7) is expressed in 30% of non-small cell lung cancer (e.g., Table 3; page 162, right column, full paragraph).  Scanlan et al teach that MAGE-C2 (a.k.a. CT10) is expressed in 30% of non-small cell lung cancer (e.g., Table 3; page 162, right column, full paragraph).  Scanlan et al teach that NY-ESO-1 is expressed in 21% of non-small cell lung cancer (e.g., Table 
Mulryan et al teach that human oncofetal antigen 5T4 is a transmembrane glycoprotein overexpressed by a wide spectrum of cancers, but with limited normal tissue expression (e.g., Abstract).  Mulryan et al teach that 5T4 is expressed in cancers, such as colorectal, ovarian, and gastric (e.g., Abstract; page 1129, right column).  Mulryan et al teach that 5T4 antibody delivery of therapy have yielded encouraging results for non-small cell lung cancer (e.g., page 1136, left column, last paragraph; title of citation no. 53).  Mulryan et al teach that a poxvirus expressing 5T4 mRNA is capable of immunizing mice, protecting against tumors expressing 5T4, and actively treating tumors expressing 5T4 (e.g., page 1129, right column, last paragraph; page 1132, paragraph bridging columns; page 1135, paragraph bridging columns; Fig. 1).   The poxvirus expressing 5T4 mRNA resulted in a significantly reduced number of tumor nodules in the lungs of mice and protected against tumor growth (e.g., page 1132, right column, full paragraph; Fig. 4).  Further, mice with tumors prior to treatment displayed increased survival (e.g., paragraph bridging pages 1132-1133).  Moreover, Mulryan et al teach that antibody approaches aimed at exploiting 5T4 antibody delivery of therapy have yielded encouraging results for lung carcinoma (e.g., page 1136, left column, last paragraph; page 1137, citation 53).
Xiang et al teach that survivin protein is an inhibitor of apoptosis and an almost ideal target for a DNA-based cancer vaccine, because survivin is overexpressed by essentially all solid tumors (e.g., page 553, right column, 1st paragraph).  Xiang et al teach a DNA vaccine from which mRNA encoding survivin and chemokine CCL21 is expressed (e.g., page 554, left 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of administering compositions comprising one mRNA molecule encoding a tumor antigen of Von der Mulbe et al to include administering compositions containing modified mRNA encoding NY-ESO-1, MAGE-C1, MAGE-C2, 5T4, and Survivin to non-small cell lung cancer patients, because Von Der Mulbe et al teach it is within the ordinary skill in the art to provide compositions comprising modified mRNA encoding multiple tumor antigens, including NY-ESO-1, and MAGE, and Scanlan et al, Mulryan et al, and Xiang et al teach that NY-ESO-1, MAGE-C1, MAGE-C2, 5T4 and survivin are tumor antigens for a number of different cancers, including lung cancers, specifically non-small-cell lung cancer.  Furthermore, it would have been obvious to provide each RNA separately rather than in a mixture, because the separation of each RNA would not have modified the function of the vaccine.
One would have been motivated to make such a modification in order to receive the expected benefit of providing compositions encoding many different tumor antigens, with the benefit of providing antigens specific to tumor cells and not normal cells of the body, other than male reproductive cells, as taught by Scanlan et al, Mulryan et al, and Xiang et al.  Given the heterogeneity of some antigens within tumors, one would have been motivated to use multiple .

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von der Mulbe et al (US Patent Application Publication No. 2005/0032730 A1, cited as reference A3 on the IDS filed 1/22/2019; see the entire reference) in view of Scanlan et al (Cancer Letters, Vol. 150, pages 155-164, 2000, cited as reference C31 on the IDS filed 1/22/2019; see the entire reference), Mulryan et al (Molecular Cancer Therapeutics, Vol. 1, pages 1129-1137, 2002, cited as reference C19 on the IDS filed 1/22/2019; see the entire reference), and Xiang et al (Cancer Research, Vol. 65, No. 2, pages 553-561, 2005, cited as reference C37 on the IDS filed 1/22/2019; see the entire reference) as applied to claims 29-31, 34-39, 41 and 42 above, and further in view of Rochlitz et al (The Journal of Gene Medicine, Vol. 5, pages 690-699, March 2003, cited as reference C27 on the IDS filed 1/22/2019; see the entire reference).
The combined teachings of Von der Mulbe et al, Scanlan et al, Mulryan et al, and Xiang et al are described above and applied as before.
Von der Mulbe et al, Scanlan et al, Mulryan et al, and Xiang et al do not teach an immunostimulatory composition comprising an isolated MUC-1 antigen coding RNA.
Rochlitz et al teach that cancer in secretory epithelial cells is often accompanied by excess expression of MUC1 in tumor cells of lung, breast, colorectal, esophageal, renal and gastric carcinomas (e.g., page 691, left column, 1st full paragraph).  Rochlitz et al teach that excess MUC1 expression is correlated with a bad prognosis in these cancers (e.g., page 691, left st full paragraph).  Rochlitz et al teach that because of its expression, MUC1 is an attractive potential target for immunotherapy (e.g., page 691, left column, last full paragraph).  Rochlitz et al teach a recombinant vaccinia viral vector, TG4010, containing DNA sequences coding for the human MUC1 antigen and IL-2 (e.g., Abstract).  Rochlitz et al teach that the vector had therapeutic efficacy in that four of twelve patients had disease stabilization (e.g., pages 694-695, Efficacy; Tables 4 and 5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings of Von der Mulbe et al, Scanlan et al, Mulryan et al, and Xiang et al to include an RNA encoding MUC1 antigen, because Rochlitz et al teach that expression of MUC1 mRNA from a recombinant vaccinia viral vector is an immunotherapy for cancers, such as lung cancer, because MUC1 is a tumor antigen.  Further, Von der Mulbe et al teach it is within the ordinary skill in the art to provide compositions comprising modified mRNA encoding multiple tumor antigens, including MUC1.
One would have been motivated to make such a modification in order to receive the expected benefit of including an effective tumor antigen as taught by Rochlitz et al with the improved safety by providing the MUC1 coding sequences as RNA due to lack of viral promoter sequences as taught by Von der Mulbe et al (e.g., paragraph [0010]).  

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von der Mulbe et al (US Patent Application Publication No. 2005/0032730 A1, cited as reference A3 on the IDS filed 1/22/2019; see the entire reference) in view of Scanlan et al (Cancer Letters, Vol. 150, pages 155-164, 2000, cited as reference C31 on the IDS filed 1/22/2019; see the entire reference), Mulryan et al (Molecular Cancer Therapeutics, Vol. 1, pages 1129-1137, 2002, cited  as applied to claims 29-31, 34-39, 41 and 42 above, and further in view of Dow et al (US Patent No. 6,693,086 B1).
The combined teachings of Von der Mulbe et al, Scanlan et al, Mulryan et al, and Xiang et al are described above and applied as before.  Further, Von der Mulbe et al teach the method where the modified mRNA is formulated for administration as a liposome (e.g., paragraph [0057]).
Von der Mulbe et al, Scanlan et al, Mulryan et al, and Xiang et al do not teach the method where the RNAs are administered in association with a cationic lipid.
Dow et al teach a method of eliciting a tumor antigen-specific immune response in a mammal that has cancer, comprising administering to the mammal a therapeutic composition which includes a liposome delivery vehicle and total RNA isolated from a tumor sample where the RNA encodes tumor antigens or fragments thereof (e.g., column 27, lines 9-29).   Dow et al teach it is preferable to deliver RNA for immunization in a complex where the liposome comprises a cationic lipid (e.g., paragraph bridging columns 29-30; column 37, lines 53-60). Dow et al teach it is preferable to use such compositions to elicit an immune response in a human (e.g., column 6, lines 59-62; column 12, lines 1-23; column 34, lines 12-25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings of Von der Mulbe et al, Scanlan et al, Mulryan et al, and Xiang et al to include a liposome comprising a cationic lipid in association with the RNA.  Von der Mulbe et al teach delivery of the RNA in the form of a liposome, and Dow et al teach liposomes comprising cationic lipids for administering RNA.  Thus, one would have a 
One would have been motivated to make such a modification in order to receive the expected benefit of providing the RNA in association with a liposome according to the teachings of Von der Mulbe et al using a cationic lipid known to provide effective delivery for stimulating an anti-tumor response in a human patient as taught by Dow et al.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699